JUDGE PBYOB
delivered the opinion of the court.
The Court of- Claims for the county of Robertson assembled on the 14th of October, in the year 1889, its reg*255ular time for meeting, and, after passing on many claims-against the county and making the allowance therefor, adjourned to meet again on the third Monday in February, 1890. They met on the day to which they had adjourned and, making an additional allowance of a few dollars against the county, again adjourned, after making a levy to meet the county indebtedness.
On the 16th of December, 1889, the county judge-alone took the county levy bond at a session of his county court, that was never approved by the magistrates associated with him as a levy court. It is claimed that the-county judge had no power to take the bond, and if the-right existed, that the bond was invalid, because executed before the levy was imposed. In the case of Maynard v. The Commonwealth, reported in 80 Ky., 987, the county judge took the bond of the sheriff before the meeting of the Court of Claims, and before any allowance of claims-against the county had been made. There was then neither a liability to any one on the part of the county,, or an obligation on the sheriff to collect. That case also-plainly indicates that the sureties offered on the bond may become liable, although the levy is -laid after the-bond is executed. If executed when the Court of Claims-meet, they can then ascertain by the allowances made, or by inquiring as to the liability of’the county, what responsibility they are assuming; and if the sheriff’ chooses-to give his bond at or during the term the court is being held, there is no reason why the bond should not be held valid.
The Court of Claims had met, ascertained, or nearly so, the indebtedness of the county, and the sheriff, after the adjournment and before the next meeting, executed! *256■his bond, and having done so his sureties are liable. Besides, there was but the one term of the court, extended from October until February, and during that period this bond was given. The fact that the bond was executed before the levy was actually made does not invalidate it.
It was executed during the term, and every opportunity afforded the sureties for ascertaining their liability. A final judgment rendered by the circuit court can not be set aside after the expiration of the term upon mere motion, but such a case has no analogy to this case; nor can the circuit court extend the term so as to give the jurisdiction when the extension interferes with other terms of the court in the same judicial district. This was the case of McManama v. Garnett, 3 Met., 517, and is no doubt the law, but in this case no such question arises. Here, the court had the right to adjourn over, not only one month but longer, if deemed necessary. There is no limitation to its power in this regard. It could not, doubtless, adjourn over until the next regular term for making the levy; but this they have not done. Suppose, on the day of the regular meeting in October, the sheriff had executed his bond, and the amount of the levy was not ascertained until the next day, it could scarcely be held that the bond had no validity; still, if the appellee’s theory is correct, the bond is not valid unless executed after the levy is imposed. This meaning should not be attached to the statute. “ He shall at the term of the court when the levy is imposed, or any subsequent term,” execute bond, etc. The bond was executed during the term, and accepted and approved by the county judge, who was authorized to take it. The judgment is reversed and remanded for proceedings consistent with this opinion.